DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2021 has been entered.
 
This a response to Applicant’s request for continued examination filed on 03 May 2021, wherein: 
Claims 1, 9, 10, 13, and 14 are amended.
Claim 4 is original.
Claims 2, 5-8, 12, 21, and 22 are previously presented.
Claims 3, 11, and 15-20 are cancelled.
Claims 23-30 are new.
Claims 1, 2, 4-10, 12-14, and 21-30 are pending.

Claim Objections
Claims 23-30 are objected to because of the following informalities:  
Claim 23 is formatted differently from the rest of the claims that have multiple limitations.  In particular, the last limitation beginning with “wherein the apparatus” is recited as part of the limitation preceding it with only a comma separating them.  However, all other multi-limitation claims have each limitation separated with at least a semi-colon and new line.
Dependent claims 24-30 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Regarding claim 25, it is unclear how the process is configured to cause the display device to display one or more images when the display device is not positively claimed as an element of the apparatus.  In particular, Applicant’s arguments against the withdrawn rejection under 35 USC 112(d) identify that the claim limitation “’a housing configured to secure a display device’ does not recite the display device itself.”  See Remarks at pg. 8.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.

Further regarding claim 25, it is unclear which “electrical signal” the function of providing one of audio or visual feedback is based on.  In particular, the immediately preceding limitation recites that “electrical signals” in the plural form are monitored, but does not identify which electrical signal is used to base the providing function on.  Therefore, one of ordinary skill in the 

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 10, 13, 14, and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 10, 14, 23, and 24, the disclosure fails to provide sufficient written description for “monitor electrical signals indicative of brain activity” in claim 10, “detecting electrical signals using the at least one electrode wherein the at least one electrode is sensitive to electrical impulses generated by a brain of the wearer” in claim 14, “detect an electrical signal indicative of brain activity of the user” in claim 23, and “monitor electrical signals from the at least one electrode” in claim 24 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the disclosure fails to provide sufficient written description for interpreting the detected electrical signals such that they are indicative of brain activity or particularly electrical impulses generated by a brain of the wearer.  The disclosure merely recites that this limitation is performed in results-based language.  See, for example, at least para. 23, 38, 40, 44, 48, 54, 61, 62, 64-67, 69, 74-76, and 85.  The 1 and Maskeliunas2.  This problem is not alleviated by the disclosure which merely recites that one or more electrodes may be used and identifies that electrodes may be EEG dermatrodes.  See para. 17, 18, 26, 72, and 77.  Dependent claims 24-30 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 10, 13, 25, and 30, the disclosure fails to provide sufficient written description for “providing audio or visual feedback to the wearer based on the electrical signals indicative of brain activity in claim 10 (claims 13 and 30: based on the detected electrical signals; claim 25: based on the electrical signal)” and “wherein providing audio or visual feedback comprises: varying an audio signal output as a function of a first electrical signal detected by the first electrode, or varying a visual output as a function of the first electrical signal detected by the first electrode” to show one of ordinary skill in the art that Applicant had how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claim 14 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 10, 13, 14, 25, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to products (a system and an apparatus) which fall under the four statutory categories (STEP 1: YES).
Claim 10 recites display one or more images to the wearer (from parent claim 9); and control the plurality of light emitting elements to emit a sequence of lights (from parent claim 9); monitor electrical signals indicative of brain activity; and provide, to the wearer, one of audio or visual feedback based on the electrical signals indicative of brain activity.  Claim 13 recites display one or more images to the wearer (from parent claim 9); and control the plurality of light emitting elements to emit a sequence of lights (from parent claim 9); display content to the wearer; prompt the wearer to close the wearer’s eyes; provide visual stimulation by controlling the plurality of light emitting elements in a preprogrammed sequence while the wearer’s eyes are closed; provide at least one of audio feedback or visual feedback to the wearer based on the detected electrical signals. Claim 25 recites emit a sequence of light during a period of time (from parent claim 24); display one or more images; monitor electrical signals from the at least one electrode; and provide one of audio or visual feedback based on the electrical signal.  Claim 30 recites display content; cause the plurality of light emitting elements to emit light in a preprogrammed sequence; provide at least one of audio feedback or visual feedback based on the detected electrical signals.  The claimed process merely recites the steps of a generic neurofeedback process (provide stimuli, measure the response, provide audio or visual feedback).  This further evidences, in addition to the recited process itself, that the claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by collecting user response data, 
This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a standalone, wearable system (claim 1), a head mount configured to fasten the system to a wearer’s head (claim 1), a housing secured 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 1-5 and 8-10, which illustrate the components as generic images or non-descript black boxes.  Further evidence is provided by the specification.  See, for example, at least para. 30-38, 57-90, and 97-110.  Thus, Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This also applies specifically to the steps of displaying images, prompting the wearer to close the wearer’s eyes, and emitting light in a sequence while the wearer’s eyes are closed which are merely adding insignificant pre-solution activity to the judicial exception as well as the use of generic electrical signal detection via electrodes which merely adds insignificant extrasolution data-gathering activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) also found to not add significantly more in Parker v. Flook.  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claims 1, 2, 4-6, 9, 10, 21-26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Simon (US 2012/0150545).

Regarding claim 1, Simon teaches a standalone, wearable system (Simon, Fig. 32 illustrates that the system may be standalone and wearable.) comprising:
a head mount configured to fasten the system to a wearer’s head (Simon, Fig. 32 illustrate virtual reality goggles that mount to a head of a user. Para. 77, “virtual reality goggles”); 
a plurality of light emitting elements (Simon, para. 138, “LED goggles, the present invention is able to produce flashing light or checkerboards of light changing at a fixed or variable programmed frequency for a controllable period of time.”); 
a housing secured to the head mount and configured to secure a display device (Simon, para. 77, “virtual reality goggles” inherently include a housing secured to the head mount and configured to secure a display device.), wherein the plurality of light emitting elements is affixed to the housing “Simon, para. 138, the LEDs in the “LED goggles” are inherently mounted in the housing.); and 
at least one electrode affixed to the housing and configured to make contact with skin of the wearer (Simon, Fig. 32, EEG sensors 800).

Regarding claim 2, Simon teaches the system of claim 1, further comprising:
a processor configured to control the plurality of light emitting elements to emit a sequence of light during a period of time (Simon, para. 138, “the present invention is able to produce flashing light or checkerboards of light changing at a fixed or variable programmed frequency for a controllable period of time.”).

Regarding claim 4, Simon teaches the system of claim 1, further comprising:
an audio output device secured to the head mount (Simon, Fig. 32, audio ear buds 820). 

Regarding claim 5, Simon teaches the system of claim 4, further comprising:
the display device held by the housing (Simon, Fig. 32, virtual reality screen 810). 

Regarding claim 21, Simon teaches the system of claim 5, wherein the display device held by the housing comprises a mobile electronic device, wherein the mobile electronic device further comprises a processor (As Simon teaches the system described in parent claims 1, 4, and 5 as being worn on the head of the wearer, Simon’s system is construed, under the broadest reasonable interpretation, to include the display device comprising a mobile electronic device.  This is further evidenced by referencing the system as “portable” throughout Simon.  See, for example, at least the Abstract in Simon which identifies that the system provides “(3) enhanced portability with remoted data acquisition capability.”  Since Simon’s system is electronic, it necessarily includes a processor to operate the displaying function.  Additionally, Example 10 (para. 214) in Simon also discusses the use of Simon’s system as a “remote device for home based measurements” with the inclusion in the system of additional mobile electronic devices, such as a smart cell phone or PDA, connected to the display and sensors to operate autonomously.).

Regarding claim 22, Simon teaches the system of claim 21, wherein the mobile electronic device further comprises the audio output device (Simon, Fig. 32, audio ear buds 820.  It is noted that the mobile electronic device is not construed in the embodiment as a separate device because this would introduce indefiniteness under 35 USC 112(b) regarding the audio output device.  In particular, the mobile electronic device construed as a separate device comprising the audio output device conflicts with parent claim 4 which identifies the audio output device as secured to the head mount.).

Regarding claim 6, Simon teaches the system of claim 21 and implies wherein the light emitting elements include a first set of light emitting elements arranged around a left eye lens and a second set of light emitting elements arranged around a right eye lens, wherein the left eye lens and the right eye lens are affixed to the housing (Simon, para. 141, “The stimulation could be in phase between the two eyes, out of phase, or the photic stimulation isolated to just one eye at a time”; para. 143 and 144, “pair of LED goggles are flashing through both eyelids”).

Regarding claim 9, Simon teaches the system of claim 21, wherein the processor is configured to:
i) control the display device held by the housing to display one or more images to the wearer (Simon, para. 77, “virtual reality goggles”); and
ii) control the plurality of light emitting elements to emit a sequence of lights (Simon, para. 138, “Using the methods and system of the present invention, we sought to demonstrate the ability to entrain the brain using photic stimulation at stimulus frequency F.” para. 142, “The ability to measure a response to the photic stimulation enables one to include this task into the battery of tasks to be conducted for brain state and functional analysis.”).

Regarding claim 10, Simon teaches the system of claim 9, wherein: 
the processor is a first processor (As Simon teaches at least one processor, this is construed as at least teaching the processor is a first processor.);
the at least one electrode is coupled to the first processor or a second processor (para. 8, “transferring the EEG signal data to a microprocessor”); and 
the processor to which the at least one electrode is coupled is configured to: 
monitor electrical signals indicative of brain activity (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG ; and 
provide, to the wearer, one of audio or visual feedback based on the electrical signals indicative of brain activity (Simon, para. 73, “therapy via biofeedback, providing a means for someone doing mental exercises to try to adjust the EEG signature back to normal.” One of many examples is provided para. 218, “EEG signals from the cap would be transmitted to the client device and data like the NeuroSky ‘meditation’ index or other indicator of relaxation states displayed on the screen. The subject would focus on the real-time adjustment to their signals, thus creating a discrete neuro-biological feedback system.”).

Regarding claim 12, Simon teaches the system of claim 9, wherein the mobile electronic device further comprises a memory configured to store videos, light control information or detected response to stimulus provided to the wearer (Simon, Fig. 3, data storage 71).

Regarding claim 13, Simon teaches the system of claim 12, wherein the memory is further configured to store a virtual reality cognitive training program which when executed by the processor causes the system to:
display video content to the wearer (Simon, para. 102, “virtual reality goggles that enable immersion into 3-dimensional worlds as they challenge the vestibular system.”);
prompt the wearer to close the wearer's eyes (Simon, para. 138, “The subject sits with eyes closed”); 
provide visual stimulation by controlling the plurality of light emitting elements in a preprogrammed sequence while the wearer's eyes are closed (Simon, para. 138, “The ; 
detect electrical signals using the at least one electrode (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject; recording EEG signal data generated by the subject while in at least three of the following states, resting state, sensory and cognitive challenge state(s); transferring the EEG signal data to a microprocessor;”); and 
provide at least one of audio feedback or visual feedback to the wearer based on the detected electrical signals (Simon, para. 73, “therapy via biofeedback, providing a means for someone doing mental exercises to try to adjust the EEG signature back to normal.”  One of many examples is provided para. 218, “EEG signals from the cap would be transmitted to the client device and data like the NeuroSky ‘meditation’ index or other indicator of relaxation states displayed on the screen. The subject would focus on the real-time adjustment to their signals, thus creating a discrete neuro-biological feedback system.”).

Regarding claim 14, Simon teaches the system of claim 13, wherein the at least one electrode is sensitive to electrical impulses generated by a brain of the wearer (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject; recording EEG signal data generated by the subject while in at least three of the following states, resting state, sensory and cognitive challenge state(s); transferring the EEG signal data to a microprocessor;”).

Regarding claim 23, Simon teaches an apparatus, comprising:
a housing configured to secure a display device (Simon, para. 77, “virtual reality goggles” inherently include a housing secured to the head mount and configured to secure a display device.);
a left eye lens assembly affixed to the housing (Simon implies this, para. 141, “The stimulation could be in phase between the two eyes, out of phase, or the photic stimulation isolated to just one eye at a time”; para. 143 and 144, “pair of LED goggles are flashing through both eyelids”);
a right eye lens assembly affixed to the housing (Simon implies this, para. 141, “The stimulation could be in phase between the two eyes, out of phase, or the photic stimulation isolated to just one eye at a time”; para. 143 and 144, “pair of LED goggles are flashing through both eyelids”);
a plurality of light emitting elements affixed to the housing (Simon, para. 138, “LED goggles, the present invention is able to produce flashing light or checkerboards of light changing at a fixed or variable programmed frequency for a controllable period of time.”  The LEDs in the “LED goggles” are inherently mounted in the housing.); 
at least one electrode affixed to the housing and configured to make contact with skin of the user and detect an electrical signal indicative of brain activity of the user (Simon, Fig. 32, EEG sensors 800), wherein the apparatus is configured to be fastened to a user’s head (Simon, Fig. 32 illustrate virtual reality goggles that mount to a head of a user. Para. 77, “virtual reality goggles”).

Regarding claim 24, Simon teaches the apparatus of claim 23, further comprising a processor configured to control the plurality of light emitting elements to emit a sequence of light during a period of time (Simon, para. 138, “the present invention is able to produce flashing light or checkerboards of light changing at a fixed or variable programmed frequency for a controllable period of time.”).

Regarding claim 25, Simon teaches the apparatus of claim 24, wherein the at least one electrode is coupled to the processor, and wherein the processor is further configured to:
cause the display device to display one or more images (Simon, para. 77, “virtual reality goggles”); 
monitor electrical signals from the at least one electrode (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject; recording EEG signal data generated by the subject while in at least three of the following states, resting state, sensory and cognitive challenge state(s); transferring the EEG signal data to a microprocessor”); and 
provide one of audio or visual feedback based on the electrical signal (Simon, para. 73, “therapy via biofeedback, providing a means for someone doing mental exercises to try to adjust the EEG signature back to normal.” One of many examples is provided para. 218, “EEG signals from the cap would be transmitted to the client device and data like the NeuroSky ‘meditation’ index or other indicator of relaxation states displayed on the screen. The subject would focus on the real-time adjustment to their signals, thus creating a discrete neuro-biological feedback system.”).

Regarding claim 26, Simon teaches the apparatus of claim 23, further comprising a head mount secured to the housing and configured to fasten the apparatus to a wearer’s head (Simon, para. 77, “virtual reality goggles” inherently include a housing secured to the head mount. Fig. 32 illustrate virtual reality goggles that mount to a head of a user. Para. 77, “virtual reality goggles”).


Regarding claim 28, Simon teaches the apparatus of claim 23, further comprising the display device held by the housing (Simon, Fig. 32, virtual reality screen 810).

Regarding claim 29, Simon teaches the apparatus of claim 28, herein the display device held by the housing comprises a mobile electronic device, wherein the mobile electronic device further comprises a processor (As Simon teaches the system described in parent claims 1, 4, and 5 as being worn on the head of the wearer, Simon’s system is construed, under the broadest reasonable interpretation, to include the display device comprising a mobile electronic device.  This is further evidenced by referencing the system as “portable” throughout Simon.  See, for example, at least the Abstract in Simon which identifies that the system provides “(3) enhanced portability with remoted data acquisition capability.”  Since Simon’s system is electronic, it necessarily includes a processor to operate the displaying function.  Additionally, Example 10 (para. 214) in Simon also discusses the use of Simon’s system as a “remote device for home based measurements” with the inclusion in the system of additional mobile electronic devices, such as a smart cell phone or PDA, connected to the display and sensors to operate autonomously.) and an audio output device (Simon, Fig. 32, audio ear buds 820.  It is noted that the mobile electronic device is not construed in the embodiment as a separate device because this would introduce indefiniteness under 35 USC 112(b) regarding the audio output device.  In particular, the mobile electronic device construed as a separate device comprising the audio output device conflicts with parent claim 4 which identifies the audio output device as secured to the head mount.).

Regarding claim 30, Simon teaches the apparatus of claim 29, wherein the mobile electronic device further comprises a memory configured to store a virtual reality cognitive training program which when executed by the processor causes the apparatus to:
display, on the display device, video content (Simon, para. 102, “virtual reality goggles that enable immersion into 3-dimensional worlds as they challenge the vestibular system.”);
cause the plurality of light emitting elements to emit light in a preprogrammed sequence (Simon, para. 138, “The subject sits with eyes closed and light pulses flash on the eyes with very clear perception and mind alteration of the effect. Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”); 
detect electrical signals using the at least one electrode (Simon, para. 8, monitor the brain and nervous system of a subject comprising applying at least one EEG electrode to the scalp of the subject; recording EEG signal data generated by the subject while in at least three of the following states, resting state, sensory and cognitive challenge state(s); transferring the EEG signal data to a microprocessor;”); and 
provide at least one of audio feedback or visual feedback to the wearer based on the detected electrical signals (Simon, para. 73, “therapy via biofeedback, providing a means for someone doing mental exercises to try to adjust the EEG signature back to normal.”  One of many examples is provided para. 218, “EEG signals from the cap would be transmitted to the client device and data like the NeuroSky ‘meditation’ index or other indicator of relaxation states displayed on the screen. The subject would focus on the real-time adjustment to their signals, thus creating a discrete neuro-biological feedback system.”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 8, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2012/0150545) as applied to claims 1-6 and 18.

Regarding claim 7, Simon teaches the system of claim 6, 
wherein the left and right eye lenses are positioned over different portions of the display device held by the housing (Simon implies this at para. 141, “The stimulation could be in phase between the two eyes, out of phase, or the photic stimulation isolated to just one eye at a time”); 
wherein the first set of light emitting elements includes light emitting elements of multiple different colors (Simon, para. 138, “Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”); and 
wherein the second set of light emitting elements includes light emitting elements of multiple different colors (Simon, para. 138, “Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”).
Simon does not explicitly teach wherein the first set of light emitting elements are arranged in a circle around the left eye lens and wherein the second set of light emitting elements are arranged in a circle around the right eye lens.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The stimulation steps would be performed the same regardless of the shape of the arrangement of the light emitting elements around each lens. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the first set of light emitting elements are arranged in a circle around the left eye lens and the second set of light emitting elements are arranged in a circle around the right eye lens because such design choice does not functionally relate to the steps claimed and because the subjective interpretation of the layout design does not patentably distinguish the claimed invention.  Furthermore, it would have been an obvious matter of design choice to arrange the light emitting elements in a circle around each lens since Applicant has disclosed that this arrangement solves any stated problem or is for any particular 

Regarding claim 8, Simon teaches the system of claim 7, 
wherein the light emitting elements are individual light emitting diodes (LEDs) (Simon implies this at para. 138, “LED goggles, the present invention is able to produce flashing light or checkerboards of light changing at a fixed or variable programmed frequency for a controllable period of time.”).
wherein the multiple different colors include two or more of: red, green, or blue (Simon, para. 138, “Stimulation with light representing distinct colors of the visible, as well as infrared and ultraviolet spectrum is envisioned as part of the methods of the present invention.”  Para. 232, “we programmed the goggles to flash the LEDs at full intensity with Red=255, Green=255, Blue=255”).

Regarding claim 27, Simon teaches the apparatus of claim 23. 
Simon does not explicitly teach a first set of light emitting elements arranged in a circle around the left eye lens assembly and a second set of light emitting elements are arranged in a circle around the right eye lens assembly.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The stimulation steps would be performed the same regardless of the shape of the arrangement of the light emitting elements around each lens. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Response to Arguments
Applicant’s arguments, filed 03 May 2021, with respect to the objection to the drawings regarding display device 51 in Fig. 4 and slot 53 in Fig. 1 have been fully considered and are persuasive.  The amendments to the drawings obviate this objection.  Therefore, this objection to the drawings has been withdrawn. 

Applicant’s arguments, filed 03 May 2021, with respect to the rejection of claims 5-10, 12-14, 21, and 22 under 35 USC 112(d) have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. 

Applicant's remaining arguments, filed 03 May 2021, have been fully considered but they are not persuasive.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that the claims have been amended to omit the rejected language rendering the rejections moot.
Examiner respectfully disagrees.  While some of the language at issue in the rejections have been omitted, the claims, as written, necessitate rejections under 35 USC 112(a).  Applicant is directed to the rejections above.  Applicant is also reminded that sufficient description for how the system performs its claimed data gathering functions is necessary such that one of ordinary skill in the art would understand that Applicant had possession of the claimed invention under the requirements of 35 USC 112(a).  Grush and Maskeliunas (cited in the rejections) illustrate that one of ordinary skill in the art would understand that the claimed system is a highly inaccurate and inconsistent electroencephalograph (EEG) system, and thus likely not functional.  Thus, the lack of sufficient written description in the instant disclosure for 

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts it is unclear what in claim 10 manages personal behavior and can be performed in the mind but for generic computer components.  Here, Applicant asserts that a human mind cannot detect electrical signals indicative of brain activity.
It is first noted that the rejection has been updated to address the amendments to the claims.  Regarding claim 10, claim 10 is silent regarding “detecting electrical signals”.  Claim 10 recites “monitor electrical signals indicative of brain activity”.  As written, it is clear that this can be performed, under the broadest reasonable interpretation, by a human receiving an output.  As identified at Step 2A, Prong 1 in the rejection above, the claimed process merely recites the steps of a generic neurofeedback process (provide stimuli, measure the response, provide audio or visual feedback).  This further evidences, in addition to the recited process itself, that the claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by collecting user response data, analyzing it, and outputting the results of the collection and analysis.   This collection, analysis, and outputting of results also amounts to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observation, evaluation, judgment, opinion) but for the recitation of generic computer components.  Furthermore, as identified at Step 2A, Prong 2 and Step 2B in the rejection above, the use of generic electrical signal detection via electrodes merely adds insignificant extrasolution data-gathering activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) also found to not add significantly more in Parker v. Flook.

Examiner respectfully disagrees.  As identified at Step 2A, Prong 2 and Step 2B in the rejection above, the step of emitting light in a preprogrammed sequence is merely adding insignificant pre-solution activity to the judicial exception and the step of generic electrical signal detection via EEG-type electrodes merely adds insignificant extrasolution data-gathering activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) also found to not add significantly more in Parker v. Flook.  As identified above, providing feedback is part of abstract idea and not an additional element.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102, Applicant asserted that Simon does not teach or suggest “a housing configured to secure a display device” because Applicant asserts that Simon is a permanent configuration and the system of instant claim 1 is given versatility in which display device is incorporated into the system at any given moment in time.
Examiner respectfully disagrees.  Applicant’s arguments are moot because “giving the system versatility in which display device is incorporated into the system at any given moment in time” is not claimed.  Simon at least teaches the claimed limitations as identified in the rejections of the claims under 35 USC 102 and 103 above.  It is recommended to amend the claims to reflect Applicant’s assertions.
Applicant also asserted that Simon does not similarly teach or suggest “the at least one electrode affixed to the housing” nor “the plurality of light emitting elements is affixed to the housing”.  

Applicant further alleges that para. 77 of Simon is silent as to the provision of visual stimulation to the wearer.
Examiner respectfully disagrees.  Every embodiment of Simon includes visual stimulation to the wearer.  Para. 77 explicitly recites “visual combinations like virtual reality goggles are also contemplated for different embodiments of the present invention.”
Applicant also attempts to distinguish the virtual reality goggles from LED goggles in Simon by pointing to Fig. 32 and para. 138 of Simon.  Here, Applicant particularly asserts that Fig. 32 does not illustrate a setup that can accommodate both an LED and virtual reality screen.
Examiner respectfully disagrees.  There is nothing in Fig. 32 that distinguishes virtual reality goggles from an inclusion of LED. In contrast, at least para. 65 identifies that any combination of medical device therapy and/or biofeedback is used in Simon and para. 69 identifies that any combination hardware, software, firmware, analog circuits, DC coupled or AC coupled circuits, digital circuits, FPGA, ASICS, visual displays is encompassed in Simon.  Para. 214 also identifies that the test battery could consist of any combination of sensory and cognitive challenges.

Applicant then asserted the independent claims are allowable for these reasons and that the dependent claims are allowable due to their dependencies.
Examiner respectfully disagrees.  The independent and dependent claims are not allowable as illustrated by at least the rejections above.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 103, Applicant asserted that claims 7-10 and 12-14 are allowable due to their dependencies from the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL E LANE/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Grush, L. (2016, January 12). Those 'mind-reading' EEG headsets definitely can't read your thoughts. Retrieved February 18, 2020, from https://www.theverge.com/2016/1/12/10754436/commercial-eeg-headsets-video-games-mind-control-technology
        2 Maskeliunas, R., Damasevicius, R., Martisius, I., & Vasiljevas, M. (2016). Consumer-grade EEG devices: are they usable for control tasks? PeerJ, 4:e1746. doi: 10.7717/peerj.1746